Exhibit 10.3

SIXTH AMENDMENT TO LEASE

-EXTENSION-

This SIXTH AMENDMENT TO LEASE (“Sixth Amendment”) is made and entered into as of
the 20th day of January, 2011, by and between Equitable Plaza, LLC, a California
limited liability company (“Landlord”), and Center Bank (“Tenant”).

RECITALS:

A. Landlord and Tenant entered into that certain lease agreement dated as of
December 1,2000 (“Original Lease”), as amended by that certain First Amendment
to Lease dated as of February 1, 2001 (“First Amendment”), as amended by that
certain Second Amendment to Lease dated as of July 17, 2001 (“Second
Amendment”), as amended by that certain Third Amendment to Lease dated as of
January 25, 2005 (“Third Amendment”), as amended by that certain Third Amendment
to Lease dated as of December 21, 2005 (“Fourth Amendment”), as amended by that
certain Fourth Amendment to Lease Dated as of September 20, 2006 (“Fifth
Amendment”) (collectively “Lease”), whereby Landlord leased to Tenant and Tenant
leased from Landlord certain office space located in that certain building
located at 3435 Wilshire Blvd., CA, 90010, (the “Building”).

B. Unless otherwise defined herein, capitalized terns as used herein shall have
the same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

AGREEMENT:

1. The Existing Premises. Landlord and Tenant hereby acknowledge that pursuant
to the Lease, Tenant currently leases from Landlord that certain office space in
the Building containing a total of approximately 24,768 rentable square feet
located on the 3rd and 7th floors of the Building and commonly known as Suite
370 and 700 (“Existing Premises”), as further described in the Lease. The term
“rentable square feet” shall mean rentable area calculated pursuant to Standard
Method for Measuring Floor Area in Office Buildings, ANSI/BOMA Z65.1-1996.

2. Extended Lease Term. The lease Term shall be extended for Twelve (12) months,
to commence on March 1, 2011 and terminate on the date that is Twelve
(12) months after the New Commencement Date February 28, 2012 (“New Expiration
Date”). The period from March 1, 2011 through the New Expiration Date Specified
above, shall be referred to herein as the “Extended Term.”

3. Base Rent for Premises. The monthly installment of Base Rent payable to
Landlord (“Base Rent”) for the Twelve (12) months of the Extended Term for the
New Premises shall be $37,152.00 per month (approximately $1.50 per rentable
square foot per month) Thus, the monthly installment of Base Rent shall be as
follows:

 

Months

   Monthly Installment of Base Rent    Rate per
Rentable Square Fee

12

   $37,152.00    $1.50



--------------------------------------------------------------------------------

4. Base Year. Calendar year 2011.

5. Brokers. Each party represents and warrants to the other that no broker,
agent or finder negotiated or was instrumental in negotiating or consummating
this Sixth Amendment, other than Jamison Services, Inc. and no other (“Broker”).
Each party further agrees to defend, indemnify and hold harmless the other party
from and against any claim for commission or finder’s fee by any entity, other
than broker, who claims or alleges that they were retained or engaged by the
first party or at the request of such party in connection with this Sixth
Amendment.

6. Tenant Representations. Each person executing this Sixth Amendment on behalf
of Tenant represents and warrants to Landlord that: (a) Tenant is properly
formed and validly existing under the laws of the state in which Tenant is
formed and Tenant is authorized to transact business in the state in which the
Building is located; (b) Tenant has full right and authority to enter into this
Sixth Amendment and to perform all of Tenant’s obligations hereunder and
(C) each person (and persons if more than one signs) signing this Sixth
Amendment on behalf of Tenant is duly and validly authorized to do so.

7. Defaults. Tenant hereby represents and warrants to Landlord that, as of the
date of this Sixth Amendment, Tenant is in full compliance with all terns,
covenants and conditions of the Lease and that there are no breaches or defaults
under the Lease by Landlord or Tenant, and that Tenant knows of no events or
circumstances which, given the passage of time, would constitute a default under
the Lease by either Landlord or Tenant.

8. No Further Modification. Except as set forth in this Sixth Amendment, all of
the terms and provisions of the Lease shall apply to the Existing Premises and
shall remain unmodified and in full force and effect. Effective as of the date
hereof, all references to the “Lease” shall refer to the Lease as amended by
this Sixth Amendment,

9. Counterparts. This Sixth Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute together one and the same instrument.

10. Successors and Assigns. The Lease, as amended hereby, shall apply to and
bind Landlord and Tenant and their respective successors and assigns.

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment as of
the date first above written.



--------------------------------------------------------------------------------

SIGNATURES

Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange
Act of 1934, the Company has duly caused this report to be signed on its behalf
by the undersigned thereunto duly authorized:

 

Landlord:     Tenant: Equitable Plaza, LLC,     Center Bank A California limited
Liability Company     By: Jamison Services, Inc.,     A California corporation  
  Its Authorized Agent     /s/ Paul T. Kim, CPM     /s/ Angie Yang Paul T. Kim,
CPM     Angie Yang President     SVP, Investor Relations & Strategic    
Planning Manager



--------------------------------------------------------------------------------

THIRD AMENDMENT TO LEASE

-EXTENSION-

This THIRD AMENDMENT TO LEASE (“Third Amendment”) is made and entered into as of
the 20th day of January, 2011, by and between Equitable Plaza, LLC, a California
limited liability company (“Landlord”), and Center Bank (“Tenant”).

RECITALS:

C. Landlord and Tenant entered into that certain lease agreement dated as of
December 1, 2000, as amended by that certain First Amendment dated as of
January 23,, 2003, as amended by that certain Second Amendment dated as of
January 11, 2006 (collectively “Lease”), whereby Landlord leased to Tenant and
Tenant leased from Landlord certain office space located in that certain
building located at 3435 Wilshire Blvd., CA, 90010, (the “Building”).

D. Unless otherwise defined herein, capitalized terns as used herein shall have
the same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

AGREEMENT:

11. The Existing Premises. Landlord and Tenant hereby acknowledge that pursuant
to the Lease, Tenant currently leases from Landlord that certain office space in
the Building containing a total of approximately 3,293 rentable square feet
located on the Plaza Level (1st) floors of the Building and commonly known as
Suite 100 (“Existing Premises”), as further described in the Lease. The term
“rentable square feet” shall mean rentable area calculated pursuant to Standard
Method for Measuring Floor Area in Office Buildings, ANSI/BOMA Z65.1-1996.

12. Extended Lease Term. The lease Term shall be extended for Eleven
(11) months, to commence on April 1, 2011 and terminate on the date that is
Eleven (11) months after the New Commencement Date February 28, 2012 (“New
Expiration Date”). The period from April 1, 2011 through the New Expiration Date
Specified above, shall be referred to herein as the “Extended Term.”

13. Base Rent for Premises. The monthly installment of Base Rent payable to
Landlord (“Base Rent”) for the Eleven (11) months of the Extended Term for the
New Premises shall be $6,157.91 per month (approximately $1.87 per rentable
square foot per month) Thus, the monthly installment of Base Rent shall be as
follows:

 

Months

   Monthly Installment of Base Rent    Rate per
Rentable Square Fee

11

   $6,157.91    $1.87



--------------------------------------------------------------------------------

14. Base Year. Calendar year 2011.

15. Brokers. Each party represents and warrants to the other that no broker,
agent or finder negotiated or was instrumental in negotiating or consummating
this Third Amendment, other than Jamison Services, Inc. and no other (“Broker”).
Each party further agrees to defend, indemnify and hold harmless the other party
from and against any claim for commission or finder’s fee by any entity, other
than Broker, who claims or alleges that they were retained or engaged by the
first party or at the request of such party in connection with this Third
Amendment.

16. Tenant Representations. Each person executing this Third Amendment on behalf
of Tenant represents and warrants to Landlord that: (a) Tenant is properly
formed and validly existing under the laws of the state in which Tenant is
formed and Tenant is authorized to transact business in the state in which the
Building is located; (b) Tenant has full right and authority to enter into this
Third Amendment and to perform all of Tenant’s obligations hereunder; and
(C) each person (and persons if more than one signs) signing this Third
Amendment on behalf of Tenant is duly and validly authorized to do so.

17. Defaults. Tenant hereby represents and warrants to Landlord that, as of the
date of this Third Amendment, Tenant is in full compliance with all terns,
covenants and conditions of the Lease and that there are no breaches or defaults
under the Lease by Landlord or Tenant, and that Tenant knows of no events or
circumstances which, given the passage of time, would constitute a default under
the Lease by either Landlord or Tenant.

18. No Further Modification. Except as set forth in this Third Amendment, all of
the terms and provisions of the Lease shall apply to the Existing Premises and
shall remain unmodified and in full force and effect. Effective as of the date
hereof, all references to the “Lease” shall refer to the Lease as amended by
this Third Amendment,

19. Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute together one and the same instrument.

20. Successors and Assigns. The Lease, as amended hereby, shall apply to and
bind Landlord and Tenant and their respective successors and assigns.

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date first above written.



--------------------------------------------------------------------------------

SIGNATURES

Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange
Act of 1934, the Company has duly caused this report to be signed on its behalf
by the undersigned thereunto duly authorized:

 

Landlord:     Tenant: Equitable Plaza, LLC,     Center Bank A California limited
Liability Company     By: Jamison Services, Inc.,     A California corporation  
  Its Authorized Agent     /s/ Paul T. Kim, CPM     /s/ Angie Yang Paul T. Kim,
CPM     Angie Yang President     SVP, Investor Relations & Strategic    
Planning Manager